Citation Nr: 0714131	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for benign positional vertigo.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to May 1945 
and from September 1949 to July 1950.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, which 
found that new and material evidence had not been submitted 
sufficient to reopen the claims of entitlement to service 
connection for benign positional vertigo and headaches.  A 
hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in March 2006.

These issues were previously remanded in March 2004 and May 
2006, and now return again before the Board.  The Board also 
points out that the issue of entitlement to an increased 
evaluation for sinusitis was decided in a May 2006 Board 
decision.  As such, the remaining issues in appellate status 
are as noted above.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board has granted the veteran's motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c)(2006).






FINDINGS OF FACT

1.  In a decision dated January 2000, the RO denied service 
connection for benign positional vertigo and headaches.  The 
veteran did not timely perfect an appeal of this decision, 
and it therefore became final.

2.  The evidence received since the unappealed January 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
benign positional vertigo.

3.  The evidence received since the unappealed January 2000 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
headaches


CONCLUSIONS OF LAW

1.  The January 2000 decision of the RO, which denied service 
connection for benign positional vertigo and headaches, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the January 2000 RO decision, 
which denied service connection for benign positional 
vertigo, is not new and material and the claim for service 
connection for benign positional vertigo is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

3.  The evidence received since the January 2000 RO decision, 
which denied service connection for headaches, is new and 
material and the claim for service connection for headaches 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2001, June 
2002, March 2004, September 2005, and June 2006.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The notice provided 
with the June 2006 letter satisfied the requirements listed 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's private treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the veteran's application to reopen 
his claim of entitlement to service connection benign 
positional vertigo, and reopening and remanding his claim of 
entitlement to service connection for headaches, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's claims of entitlement to service connection for 
benign positional vertigo and headaches were last denied by a 
January 2000 rating decision.  That decision was based 
primarily on the veteran's service medical records, which 
showed no vertigo, and that his headaches were related to 
sinusitis (for which the veteran is service connected), and 
on VA treatment records which showed that the veteran first 
reported problems with vertigo in 1993, reporting that he had 
vertigo for the past few years.  The veteran did not appeal 
this decision within one year of its promulgation, and it is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (2006).

Since this rating decision is final, the veteran's current 
claims of service connection for benign positional vertigo 
and headaches may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for benign positional vertigo.

The Board notes that the veteran was previously denied 
service connection for this disability, not because there was 
no evidence that the veteran had benign positional vertigo, 
but because there was no evidence the veteran had this 
condition in service, and no competent evidence was presented 
linking this disability to service.
In this regard, the newly submitted evidence continues to 
show that the veteran had problems with vertigo, but none of 
this evidence links this disability to service.  The only 
medical evidence of record pertaining to the etiology of the 
veteran's vertigo is a November 1993 report of private 
treatment, which found the veteran to have a balance 
disturbance of unknown etiology.

Therefore, as the veteran was previously denied service 
connection for this disability because no evidence had been 
presented indicating that the veteran had vertigo in service, 
or linking the veteran's vertigo to service, and as no new 
evidence has been presented as to these issues, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for benign positional vertigo.

Again taking into account all relevant evidence, the Board 
finds that new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for headaches.  In this regard, the Board 
notes that the veteran was previously denied service 
connection for this disability, not because there was no 
evidence that the veteran had headaches, but because no 
evidence had been presented to indicate that they were 
related to service.  The Board finds material the report of 
VA examination dated September 2005, which indicates that the 
veteran's headaches were of long standing origin.  While the 
examiner indicated that it was highly unlikely that the 
veteran's headaches were post traumatic in nature, he also 
indicated that the veteran's headaches may be related to an 
occipital neuralgia, as they do start in the occipital region 
on the left side and radiate to the frontal area.  He 
indicated that the headaches may also have some underlying 
psychophysiological cause.

As this evidence pertains directly to the etiology of the 
veteran's headaches, the Board finds this evidence both new 
and material, and the veteran's claim of entitlement to 
service connection for headaches is reopened.
ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for benign positional vertigo is denied.

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for headaches is granted; to this extent 
only, the veteran's claim is granted.


REMAND

Having reopened the veteran's claim for service connection 
for headaches, the case must now be considered based on a de 
novo review of the record.  The evidence of record now shows 
that the veteran's headaches may be related to his service 
connected sinusitis, or his service connected psychiatric 
disorder.  As such, the Board is of the opinion that the 
veteran should be provided with a VA examination to ascertain 
the etiology of his headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of his headaches.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  Any testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed clinical history.  Following the 
examination, it is requested that the 
examining physician indicate whether the 
headaches are a distinct disability 
separate from his service-connected 
sinusitis and schizophrenia.  If so, the 
examiner should render an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's headaches 
are related to service, or to the 
veteran's service connected sinusitis or 
psychiatric disabilities.  The examiner 
is asked reconcile any opinion with the 
service medical records reflecting 
treatment for headaches associated with 
sinusitis and the opinions contained in a 
September 2005 VA examination report.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

2.  Thereafter, the RO should re-
adjudicate the claim.  If any benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


